Citation Nr: 0420228	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  94-19 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sarcoidosis of the 
lungs.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patella of the right knee prior to May 23, 
2001. 

3.  Entitlement to an evaluation in excess of 20 percent for 
chondromalacia patella of the right knee since May 23, 2001.

4.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patella of the left knee prior to May 23, 
2001. 

5.  Entitlement to an evaluation in excess of 20 percent for 
chondromalacia patella of the left knee since May 23, 2001.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 1975 
and from March 1978 to February 1985.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  In that decision, the RO 
denied service connection for diabetes mellitus, 
hypertension, and for a left upper extremity condition; 
declined to reopen claims for service connection for 
headaches, a low back condition, thrombophlebitis of the left 
leg, and a lung disorder, to include sarcoidosis; and denied 
compensable evaluations for chondromalacia patella of the 
knees.  In a February 1996 decision, the hearing officer 
granted a 10 percent evaluation for each knee disability, 
effective January 1991.  In September 2003, the RO assigned a 
20 percent evaluation for each knee disability, effective May 
23, 2001.  

At a June 1995 RO hearing, the veteran withdrew the petitions 
to reopen the claims for service connection for a low back 
disorder and left leg thrombophlebitis.  Therefore, those 
claims have been withdrawn and are not before the Board on 
appeal.  The RO eventually granted service connection for 
hypertension and for headaches, assigning a 10 percent 
evaluation for each disability.  Since the veteran has not 
filed a notice of disagreement with respect to the assigned 
ratings, these determinations constitutes a full grant of the 
benefits sought as to those claims.  Hence, they are no 
longer in appellate status.  See Grantham v. Brown, 114 F.3d. 
1156 (Fed. Cir. 1997).

The Board remanded the case to the RO in November 1999 for 
additional development.  The development with respect to the 
veteran's claims involving sarcoidosis and chondromalacia 
patella of the knees has been accomplished.  Therefore, the 
case is once again before the Board for review. 

The Board's remand also instructed the RO to issue a 
statement of the case to reflect a claim for service 
connection for chronic obstructive pulmonary disease as 
opposed to a petition to reopen a previously denied claim.  
The record on appeal does not indicate that any action was 
taken in this regard.  Although the Board is cognizant of the 
guidance provided in Stegall v. West, 11 Vet. App. 268 
(1998), the Board finds that upon further review of the 
record, the Board does not have jurisdiction over that issue 
because it was never specifically adjudicated by the RO.  
Therefore, the Board refers this matter back to the RO for 
appropriate development and adjudication.  


FINDINGS OF FACT

1.  An April 1990 Board decision denied service connection 
for a lung disorder, claimed as sarcoidosis, on the basis 
that there was no evidence of sarcoidosis in the record.

2.  The evidence received since the April 1990 Board decision 
includes a diagnosis of sarcoidosis.  

3.  Competent medical evidence of record indicates that the 
veteran does not currently have sarcoidosis.

4.  Prior to May 23, 2001, the veteran's chondromalacia 
patella of the right knee was manifested by stability of the 
knee joint, range of motion from zero to 120 degrees, and 
pain on motion. 

5.  From May 23, 2001 to June 18, 2003, the veteran's 
chondromalacia patella of the right knee was manifested by 
stability of the knee joint, range of motion from 15 degrees 
of extension to 79 degrees of extension, and pain on motion. 

6.  From June 19, 2003, the veteran's chondromalacia patella 
of the right knee was manifested by moderate instability of 
the knee joint.

7.  Prior to May 23, 2001, the veteran's chondromalacia 
patella of the left knee was manifested by stability of the 
knee joint, range of motion from zero to 115 degrees, and 
pain on motion. 

8.  From May 23, 2001 to June 18, 2003, the veteran's 
chondromalacia patella of the left knee was manifested by 
stability of the knee joint, range of motion from zero 
degrees of extension to 79 degrees of extension, and pain on 
motion. 

9.  From June 19, 2003, the veteran's chondromalacia patella 
of the left knee was manifested by moderate instability of 
the knee joint.


CONCLUSIONS OF LAW

1.  An April 1990 Board decision that denied service 
connection for a lung disorder, claimed as sarcoidosis, is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2003).

2.  The evidence received since the April 1990 Board decision 
is new and material, and the claim for service connection for 
sarcoidosis of the lungs is reopened.  38 U.S.C.A. 
§§ 5103, 5108, 7104(b) (West 2002); 38 C.F.R. §§ 20.1105, 
3.159 (2003); 38 C.F.R. § 3.156 (2003).

3.  Sarcoidosis was not incurred in or aggravated by active 
military service nor may it be presumed to have been so 
incurred.  38 U.S.C.A. § 1110, 1112, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

4.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia patella of the right knee have not been 
met prior to May 23, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5014, 5260, 5261 (2003).

5.  The criteria for an evaluation in excess of 20 percent 
for chondromalacia patella of the right knee based on 
limitation of motion due to arthritis have not been met from 
May 23, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5260, 
5261 (2003).

6.  The criteria for a separate 20 percent evaluation for 
chondromalacia patella of the right knee based on recurrent 
subluxation and lateral instability have been met from June 
19, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2003).

7.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia patella of the left knee have not been met 
prior to May 23, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5014, 5260, 5261 (2003).

8.  The criteria for an evaluation in excess of 20 percent 
for chondromalacia patella of the left knee based on 
limitation of motion due to arthritis have not been met from 
May 23, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5260, 
5261 (2003).

9.  The criteria for a separate 20 percent evaluation for 
chondromalacia patella of the left knee based on recurrent 
subluxation and lateral instability have been met from June 
19, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his claim for service 
connection for sarcoidosis.  He is also seeking increased 
evaluations for his service-connected chondromalacia patella 
of the knees.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the issues on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of a rating 
decision issued in November 1992; a statement of the case 
issued in December 1993; supplemental statements of the case 
issued in February 1996, May 1999 and September 2003; the 
Board's remand dated November 1999; as well as various 
letters by the RO. 

In the rating decision, the veteran was informed of the basis 
for the denial of his claims and of the type of evidence that 
he needed to submit to prevail.  In the statement of the 
case, the RO notified the veteran of all regulations 
pertinent to his claims, informed him of the reasons for the 
denials, and provided him with additional opportunity to 
present evidence and argument.  An April 1997 letter by the 
RO also notified the veteran of the respective duties of the 
VA and of the veteran in obtaining that evidence.  Following 
the Board's remand, a May 2001 letter by the RO also notified 
the veteran of the VCAA.  Therefore, the Board finds that the 
notice requirements of 38 U.S.C.A. § 5103 of the new statute 
have been satisfied. 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
initial RO decision was made prior to the enactment of the 
VCAA.  The VA believes that the Pelegrini decision is 
incorrect as it applies to cases where the initial RO 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error.  In this regard, the 
notification letter fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to the 
VA notices.  In response to the VA notices, moreover, the 
veteran and his representative have not indicated that there 
is any additional evidence that needs to be obtained in order 
to fairly decide his claims.  Under these circumstances, the 
Board finds that the veteran will not be prejudiced by the 
Board proceeding with a decision. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  However, the 
VCAA appears to have left intact the requirement that a 
veteran present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of the claim.  38 U.S.C.A. § 5103A(f); 
see also Paralyzed Veterans of America, 345 F.3d 1334 (Fed. 
Cir. 2003) (holding that, in the absence of new and material 
evidence, VA is not required to provide assistance to a 
claimant in attempting to reopen a previously disallowed 
claim).  In any event, the veteran has not made the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide the claims.  Moreover, pursuant to the 
Boards' November 1999 remand, the veteran's knee disabilities 
were examined by VA in May 2001 and June 2003.  These 
examination reports appear more than adequate for rating 
purposes.  Therefore, the record is complete and the case is 
ready for appellate review

II.  Whether New and Material Evidence has 
Been Submitted to Reopen a Claim for Service 
Connection for Sarcoidosis

The veteran is seeking service connection for sarcoidosis of 
the lungs.  The Board notes that the issue involving service 
connection for a lung disorder other than sarcoidosis, namely 
chronic obstructive pulmonary disease, is addressed in the 
remand portion of this decision and is not relevant to the 
issue of whether new and material evidence has been submitted 
to reopen  a claim for service connection for sarcoidosis of 
the lungs.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service, including injuries incurred during a period of 
active duty for training.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.6(c), 3.303(a) (2003).  Certain 
chronic diseases, including sarcoidosis, may be presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  

A.  New and Material Evidence

In April 1990, the Board denied the veteran's claim for 
service connection for a lung disorder, claimed as 
sarcoidosis.  The Board denied the veteran's claim on the 
basis that no lung disorder was shown during service nor had 
it been established that the veteran had a current diagnosis 
of sarcoidosis.  The Board noted that "should a diagnosis of 
sarcoidosis be established in the future, the veteran may 
reopen his claim at that time."

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision and are 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.   However, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  

In January 1991 the veteran attempted to reopen his claim for 
service connection for sarcoidosis of the lungs on the basis 
of new and material evidence.  Under VA law and regulation, 
if new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  When a claim to reopen is presented, a two-step 
analysis is performed.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and 
material evidence, as it applies to this case, is evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The evidence associated with the claims file since the April 
1990 Board decision now includes several diagnoses of 
sarcoidosis.  The veteran submitted medical records dated 
after April 1990 from Drs. B.B., J.G., and M.W., showing a 
diagnosis involving a history of sarcoidosis.  This evidence 
is new because it was not in existence at the time of the 
April 1990 Board decision.  This record is also material, as 
it indicates that the veteran has been diagnosed with 
sarcoidosis.  Hodge, 155 F.3d at 1363 (Fed. Cir. 1998) 
(holding that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim).  Accordingly, the claim 
for service connection for sarcoidosis of the lungs is 
reopened. 

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard v. Brown, 4 Vet. App. 384 (1994), the 
Court held that before the Board can address a question that 
has not been decided by the RO, it must determine whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on that question, and an opportunity to 
address the question at a hearing, and, if not, whether the 
veteran is prejudiced thereby.  

The Board finds that the veteran will not be prejudiced by 
proceeding to adjudicate this issue on the merits.  The Board 
notes that several rating decisions, statements of the case 
and supplemental statements of the case have notified the 
veteran of all applicable laws and regulations pertaining to 
service connection.  The Board also remanded the case in 
November 1999 to obtain additional medical records pertaining 
to the veteran's claim for service connection for 
sarcoidosis.  The veteran has also been afforded the 
opportunity to present evidence and argument on the 
underlying service connection issue, and has done so.  Under 
these circumstances, the Board may proceed to adjudicate this 
claim without prejudice to the veteran.

B.  Service Connection for Sarcoidosis

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  In addition, sarcoidosis is 
considered a chronic disease which may be presumed to have 
been incurred in service if manifest to a compensable degree 
(10 percent) within one year of discharge from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R.    §§ 3.307, 
3.309.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In this case, the veteran's service medical records made no 
reference to sarcoidosis.  A chest X-ray performed at the 
time of separation from service in February 1985 was within 
normal limits.  Thus, no chronic disease involving 
sarcoidosis was shown in service. 

A chest X-ray performed by VA in October 1985 was suspected 
of showing a left hilar mass lesion.  In November 1985, the 
veteran was hospitalized by VA for observation for 
sarcoidosis.  A tomogram revealed the same shadow that was 
found on the chest X-ray performed in October 1985.  A 
diagnosis of sarcoidosis was not made.  X-rays performed in 
July 1986 revealed changes consistent with a clinical history 
of sarcoidosis.  A chest X-ray and CT scan performed in 
connection with a VA examination February 1989 revealed no 
pulmonary disease or evidence of lymphadenopathy or acute 
pulmonary infiltrates.  The examiner concluded that there was 
no clinical evidence of sarcoidosis, but that a definitive 
diagnosis could not be made without a lymph node biopsy.  
When examined by VA in August 1989, the examiner noted that  
X-rays revealed a small infiltrate in the left hilar area, 
and, couple with a positive "ACE" test, suggested that the 
veteran might indeed have sarcoidosis.  However, the official 
radiological report found no evidence of pulmonary 
infiltrates. 

The veteran was hospitalized by VA in April 1991 and December 
1991 for poorly controlled diabetes mellitus and rectal 
bleeding.  Reports from those hospitalizations also listed a 
diagnosis of history of sarcoidosis.  A pulmonary function 
study performed by P.N., M.D., in May 1990 revealed mild 
restrictive lung disease.  A June 1990 evaluation report from 
Dr. P.N. also noted the veteran's history of sarcoidosis, 
with no current findings shown.  Chest X-rays performed in 
connection with a July 1995 VA examination were unremarkable. 

As noted above, private treatment records from Drs. B.B., 
J.G., and M.W., noted the veteran's history of sarcoidosis.  
As a result, the Board remanded the case and requested that 
Drs. B.B., J.G. and M.W. submit the evidence used to base 
their diagnoses of sarcoidosis.  In a July 2003 letter, Dr. 
B.B. stated that he diagnosed the veteran with sarcoidosis 
based on VA hospitalization reports dated in 1985 and 1991, 
which he enclosed and were contained in the record.  The 
Board notes that these duplicate records include the November 
1985 hospitalization report in which the veteran was admitted 
for observation for sarcoidosis.  Dr. B.B. also enclosed the 
duplicate April 1991 hospitalization report which listed a 
diagnosis involving a history of sarcoidosis.  Dr. J.G. also 
submitted photocopies of medical records already contained in 
the claims file.  In a June 2003 letter, Dr. M.W. stated that 
he did not diagnose the veteran with sarcoidosis but merely 
noted a history provided by the veteran.  

The veteran was admitted to the Louis Smith Memorial 
emergency room in August 2002 after experiencing severe 
angina associate with inferior injury pattern on his 
electrocardiogram (EKG).  The primary diagnosis was acute 
inferior wall myocardial infarction.  A physical examination 
at that time revealed that his lungs were clear to 
auscultation bilaterally.  No pulmonary diagnosis was 
provided. 

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for sarcoidosis.  
The veteran's claim fails because the essential element of a 
current disability involving sarcoidosis has not been shown 
by competent medical evidence.  It is unclear whether the 
veteran ever suffered from sarcoidosis.  Although the veteran 
was hospitalized in 1985 to rule out sarcoidosis, the 
diagnosis was never confirmed.  In any event, even assuming 
for discussion purposes that sarcoidosis was present in 1985, 
the Court has held that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability.  Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997).

The Board also emphasizes that the diagnoses in which 
sarcoidosis was mentioned referred only to a history of the 
disease.  For example, Dr. B.B. clarified that he offered the 
diagnosis of sarcoidosis based on medical reports dated in 
1985 and 1991, neither of which listed a confirmed diagnosis 
of sarcoidosis.  Likewise, Dr. J.G. also submitted 
photocopies of medical records already contained in the 
claims file.  Finally, Dr. M.W. explained that he did not 
diagnose the veteran with sarcoidosis but merely noted a 
history provided by the veteran.  See Leshore v. Brown, 8 
Vet. App. 406, 409 (1995) (holding that, evidence which is 
simply a history recorded by a medical examiner, unenhanced 
by any additional comment by that examiner, does not 
constitute competent medical evidence of the required nexus).

As there is no current diagnosis of sarcoidosis, the 
veteran's claim must be denied.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim); 
Degmetich, supra.  Indeed, the only evidence that the veteran 
suffers from sarcoidosis as a result of service is the 
veteran's own lay statements.  However, the veteran is not 
competent to testify concerning the presence or etiology of a 
pulmonary disability.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu, 2 Vet. App. at 494-95 (laypersons 
are not competent to render medical opinions).  See also 
38 C.F.R. § 3.159(a)(2) (competency is an adjudicative 
determination).  Therefore, these lays statements have no 
relevance in this regard. 

The Board also reviewed articles submitted by the veteran 
that discuss sarcoidosis.  One article states that 
sarcoidosis is usually discovered by X-ray examination and 
confirmed by biopsy.  Early signs involve coughing a 
shortness of breath.  However, none of these articles state 
that the veteran has sarcoidosis, and, hence, are not 
relevant to the central issue in this case.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for sarcoidosis.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies, 38 U.S.C.A  
§ 5107(b); 38 C.F.R.  § 3.102, and the appeal is denied.  

II.  Increased Evaluation for Chondromalacia Patella of the 
Knees

In a November 1985 rating decision, the RO granted service 
connection for chondromalacia of the right and left patella 
and assigned a noncompensable (zero percent) evaluation for 
each knee.  In January 1991, the veteran filed a claim for 
increased compensation benefits for his knee disabilities.  
In a February 1996 decision, a hearing officer granted an 
increased evaluation to 10 percent for each knee disability, 
effective January 1991.  In September 2003, the RO assigned a 
20 percent evaluation for each knee disability, effective May 
23, 2001.  

Since the effective date of the 20 percent evaluations did 
not go back to the date of claim (January 1991), four issues 
must be adjudicated: (1) entitlement to an evaluation in 
excess of 10 percent for chondromalacia of the right knee 
prior to May 23, 2001; (2) entitlement to an evaluation in 
excess of 20 percent for chondromalacia of the right knee 
since May 23, 2001; (3) entitlement to an evaluation in 
excess of 10 percent for chondromalacia of the left knee 
prior to May 23, 2001; and (4) entitlement to an evaluation 
in excess of 20 percent for chondromalacia of the left knee 
for the period since May 23, 2001.

A.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

The veteran's knee disabilities involve chondromalacia 
patella.  Chondromalacia does not have its own rating 
criteria pursuant to VA regulations.  The RO has therefore 
evaluated the veteran's chondromalacia patella of the right 
and left knees under the diagnostic criteria for 
osteomalacia, a closely related disability.  See 38 C.F.R. §§ 
4.20, 4.27 (2003).  

Osteomalacia is rated based on limitation of motion of the 
joint affected as arthritis.  See 38 C.F.R. § 4.71a, DC 5014.  
Where there is X-ray evidence of arthritis and the limitation 
of motion of the joint involved is noncompensable, a 10 
percent rating is appropriate for each major joint or group 
of minor joints affected by limitation of motion.  Where 
there is no limitation of motion and X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted.  Where there is no limitation 
of motion and X-ray evidence of involvement of two of more 
major joints or two of more minor joint groups, a 10 percent 
rating is appropriate.  The 20 percent and 10 percent ratings 
based on X-ray findings will not be utilized in rating 
conditions listed under diagnostic codes 5013 to 5024.  See 
38 C.F.R. § 4.71a, DC 5003.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.  Limitation of flexion of the knee is 
rated in accordance with DC 5260.  This code provides that 
flexion limited to 15 degrees warrants a 30 percent rating; 
flexion limited to 30 degrees warrants a 20 percent rating; 
flexion limited to 45 degrees warrants a 10 percent rating; 
and flexion limited to 60 degrees warrants a zero percent 
(noncompensable) rating.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
38 C.F.R.    § 4.71a, DC 5261.

The Board further notes that in a precedent opinion, dated 
July 1, 1997, the General Counsel of the VA concluded that in 
some cases where a veteran has a knee disorder involving 
instability and arthritis, separate ratings may be assigned 
under DC 5003 and DC 5257 (subluxation and lateral 
instability).  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  
Under DC 5257, slight impairment of the knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation; moderate impairment of the knee warrants 
a 20 percent evaluation; and severe impairment of the knee 
warrants a 30 percent evaluation.  See 38 C.F.R.       § 
4.71a, DC 5257.

B.  Factual Background

The veteran's knees were treated by J.G., D.O., on several 
occasions from 1993 to 1995.  Dr. J.G. initially saw the 
veteran in November 1993 for mild tenderness around the 
knees, which Dr. J.G. indicated could be early arthritis.  
When seen in June 1994, the veteran said his knees were warm 
and swollen two days prior.  Dr. J.G. noted that the 
veteran's knees were tender but not swollen on physical 
examination.  In November 1994, the veteran reported that his 
knees had become very painful and swollen after he tripped 
and fell two days prior.  Fioricet was prescribed for pain.  
Dr. J.G., however, noted that his knees had improved 
considerably from the symptoms he described immediately after 
the injury.  Dr. J.G. continued the veteran's standard 
medication and discussed the possibility of cortisone 
injections should the swelling continue.  The veteran 
received cortisone injections in his left knee in January and 
July of 1995.  The veteran had his prescription for Fioricet 
renewed in October 1995.  

The veteran testified before a hearing officer at the RO in 
June 1995 concerning the nature and severity of his service-
connected knee disabilities.  The veteran stated that both 
knees were manifested by pain, swelling, locking, and 
instability.  He reported that these symptoms caused problems 
with climbing stairs, prolonged standing and walking, and 
working in his yard.  He said he received cortisone 
injections in his knees every three months.  He also said he 
took pain medication on a daily basis, which provided no 
relief.  

At a July 1995 VA examination, the veteran reported that his 
knees were manifested by pain, snapping, popping, and 
occasional locking.  A physical examination revealed no 
swelling, deformity, subluxation or lateral instability of 
either knee.  The veteran's right knee demonstrated zero 
degrees of extension and 130 degrees of flexion, while his 
left knee demonstrated zero degrees of extension and 115 
degrees of flexion.  X-rays of the knees revealed mild 
narrowing of the medial knee joint space.  The diagnosis was 
internal derangement of the knees. 

A January 1999 examination report included the veteran's 
complaints of continued bilateral knee pain, which made it 
difficult to get out of bed and was particularly troublesome 
in cold weather.  He also said his left knee had locked many 
times and that he could only walk 100 yards.  According to 
the veteran, the problem was so severe in his left knee that 
a total knee replacement had been recommended.  Upon physical 
examination, tenderness was present over the medial meniscus 
of the left knee.  Lachman testing was negative, McMurray 
testing was questionably positive and the cruciate ligaments 
were stable.  Both knees demonstrated motion from zero to 120 
degrees.  X-rays of the knees revealed minimal degenerative 
arthritic changes.  The diagnoses included "left medial 
meniscus tear, originating during military service."  The 
Board notes that it is unclear why a diagnosis concerning the 
right knee was not listed. 

Pursuant to the Board's remand, the veteran's knees were 
examined by VA in May 2001 and again in June 2003.  When 
examined in May 2001, the veteran reported pain, stiffness 
and weakness in both knees, with the left worse than the 
right.  He also reported swelling, instability, giving way, 
locking, fatigability, and lack of endurance of the knees.  
The veteran indicated that injections in the past provided 
only mild relief from pain.  He said he would experience 
flare-ups of pain after walking and during cold weather, 
which would occur approximately three times a week and would 
last for more than a day.  He walked with a limp and used a 
cane to ambulate.  He denied episodes of dislocation and 
recurrent subluxation.  

A physical examination of the right knee revealed active 
range of motion from zero to 85 degrees and passive range of 
motion from zero to 90 degrees.  Pain was present with motion 
and on palpation of the knee, which became severe at 
approximately 85 degrees of flexion.  Anterior drawer, 
posterior drawer, Lachman, and McMurray testing were within 
normal limits.  There was no overt swelling or erythema.  The 
left knee exhibited zero degrees of extension and 85 degrees 
of flexion in both active and passive range of motion.  Pain 
was present with motion and on palpation of the knee, which 
became severe at approximately 80 degrees of flexion.  
McMurray testing was positive with some mild crepitus.  
Anterior drawer, posterior drawer, and Lachman testing were 
within normal limits.  The examiner concluded that the 
veteran had chondromalacia and moderate osteoarthritis of the 
knees.  The examiner also concluded that pain significantly 
limited the veteran's functional ability and range of motion 
during periods of repeated use.  However, neither joint 
showed evidence of incoordination, weakened movement or 
excess fatigability.  

At his VA examination on June 19, 2003, the veteran walked 
with a limp and listed to the left side while using a cane 
for balance and support.  He described his knee pain as a 
chronic, dull aching pain with a sharp stabbing component.  
He said the pain felt like "someone trying to take a hammer 
and pry off his kneecap."  He rated the pain at 9 on a pain 
scale from 1 to 10 (with 10 being the highest).  The veteran 
said he was unable to walk up stairs and reported frequent 
episodes of giving way.  He said he treated this type of pain 
with ice, elevating his legs, and taking Darvocet.  It was 
noted that he could no longer received cortisone injection 
because of diabetes.  The veteran described the second type 
of pain as flare-ups, which occurred once a day for 
approximately six to seven hours.  He rated this pain at 
level 10/10.  During these periods, he said he wanted to 
"rip his knee apart."  Precipitating factors included 
prolonged standing, prolonged sitting, climbing stairs, 
changes in pressure, and weather changes.  He related an 
incident two days prior to the examination in which he fell 
while walking down stairs.  He said he was able to walk one 
mile at a slow pace. 

A physical examination revealed that the veteran's gait was 
unsteady, as he had to occasionally lean against the wall 
while standing.  He ambulated with a cane, although the 
examiner requested that he not use it during the examination.  
He walked with an antalgic gait and had a pronounced right 
limp.  Both knees demonstrated apprehension signs and 
moderate effusions.  The medial femoral condyle in both knees 
was tender to palpation.  The lateral femoral condyle in the 
left knee was more painful than the right knee.  There was 
also moderate pain to direct palpation of the intrapatellar 
tendon bilaterally, with no pain on the superior patellar 
tendons.  Both knees were weak and demonstrated laxness to 
the tendons, especially the inferior patellar tendons.  
Range-of-motion testing of the left knee showed active 
flexion to 68 degrees, passive flexion to 110 degrees and 
extension to zero degrees.  The right knee showed active 
flexion to 79 degrees, passive flexion to 110 degrees, and 
extension to 15 degrees.  Severe pain was present in both 
knees with motion.  Both tendons were mildly loosened and 
painful.  The right knee exhibited a negative anterior and 
posterior drawer sign, while the left knee exhibited a mildly 
positive anterior drawer sign.  McMurray and Lachman testing 
were negative for both knees, although a loud and pronounced 
"pop" and "grind" as well as a shift of the patella across 
the examiner's hand was present during McMurray testing.  X-
rays revealed narrowing of the knee joints, compatible with 
osteoarthritis.  

The examiner's overall impression was moderate degenerative 
joint disease of the knees, especially the femoral condyles.  
The examiner also reported lack of tone and training in the 
knees, with "loose" bilaterally inferior patellar tendons, 
bilateral knee effusions, and history of giving way of the 
legs.  The examiner said he observed giving way three times 
during the examination, mostly with the right knee but at 
least once with the left.  The examiner then stated that 
"the 'untrained,' loose and poorly-toned and weakly muscled 
joint with frequent episodes of giving way, especially 
without warning[,] can be, and is, a terribly dangerous risk 
in the workplace.  Even what we usually consider a 'sedentary 
office job' is a potential 'minefield of danger' when this 
type of knee condition is introduced in the equation."

C.  Analysis: Prior to May 23, 2001

For the period prior to March 23, 2001, each knee disability 
has been evaluated as 10 percent disabling based on the 
diagnostic criteria for range of motion.  For the reasons set 
forth below, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
each knee disability during this period.  

The veteran was able to move his right knee from zero degrees 
of extension to 130 degrees of flexion when examined in July 
1995, and from zero degrees of extension to 120 degrees of 
flexion when examined in January 1999.  His left knee 
demonstrated zero degrees of extension to 115 degrees of 
flexion when examined in July 1995, and zero degrees of 
extension to 120 degrees of flexion when examined in January 
1999.  The Board notes that these findings do not even meet 
the criteria for a compensable evaluation under DC 5260 or DC 
5261, and essentially reflect almost normal range of motion.  
Nevertheless, the RO assigned a 10 percent evaluation based 
on the veteran's complaints of pain.  However, there is 
simply no basis to assign an disability evaluation in excess 
of 10 percent for either knee disability for the period prior 
to May 23, 2001.  

The Board also finds that an evaluation higher than 10 
percent is not warranted on the basis of functional loss due 
to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  The Board has considered the veteran's complaints of 
pain for the period prior to May 23, 2001.  The Board finds 
the veteran's complaints to be credible, as the evidence 
shows that he received several cortisone injections in his 
left knee in 1995 for pain.  In any event, however, the Board 
emphasizes that neither knee disability meets the criteria 
for a compensable evaluation under DC 5260 or DC 5261, and 
that any functional loss due to pain has been fully 
compensated in the currently assigned 10 percent evaluation 
for each knee.  Accordingly, the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.49 have been considered but provide no basis 
for an evaluation in excess of 10 percent. 

The Board also finds that the veteran is not entitled to a 
separate evaluation for either knee disability on the basis 
of instability during this period.  VAOPGCPREC 23-97, 62 Fed. 
Reg. 63604 (1997).  The Board has considered the veteran's 
complaints of instability involving both knees.  However, the 
clinical evidence for the period prior to May 23, 2001 does 
not support the veteran's contentions.  The July 1995 VA 
examination report, for example, noted that there was no 
subluxation or lateral instability of either knee joint.  The 
January 1999 VA examination report also noted Lachman testing 
was negative and that the cruciate ligaments were stable.  
Hence, there is simply no basis to assign a separate 
evaluation for either knee disability on the basis of 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, DC 5257.  

D.  Since May 23, 2001. 

For the period since March 23, 2001, the RO assigned a 20 
percent evaluation for each knee disability on the basis of 
limitation of motion of the knee due to arthritis.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for each knee disability for arthritis.  
Since June 19, 2003, however, the Board finds that a separate 
20 percent evaluation is warranted for each knee under DC 
5257 on the basis of recurrent subluxation and lateral 
instability. 

The veteran was able to move his right knee from zero degrees 
of extension to 85 degrees (active) and 90 degrees (passive) 
of flexion when examined in May 2001, and from 15 degrees of 
extension to 79 degrees (active) and 110 degrees (passive) of 
flexion when examined in June 2003.  His left knee 
demonstrated zero degrees of extension to 85 degrees of 
flexion when examined in May 2001, and zero degrees of 
extension to 79 degrees (active) and 110 degrees (passive) of 
flexion when examined in June 2003.  Thus, the June 2003 VA 
examination report which noted extension of the right knee 
limited to 15 degrees is the only finding consistent with a 
20 percent evaluation under the range-of-motion criteria.  
See 38 C.F.R. § 4.71a, DCs 5260, 5261.  Nevertheless, the RO 
assigned a 20 percent evaluation for each knee disability 
based on the veteran's complaints of pain as well as other 
considerations.  However, the Board finds that there is 
simply no basis to assign a disability evaluation in excess 
of 20 percent for either knee disability on the basis of 
limitation of motion due to arthritis.  

The Board also finds that an evaluation higher than 20 
percent is not warranted on the basis of functional loss due 
to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.  The VA examiner in May 2001 noted that pain 
significantly limited the veteran's functional ability and 
motion during repeated use.  The examiner also noted, 
however, that neither joint showed any evidence of 
incoordination, weakened movement or excess fatigability.  
The June 2003 VA examination report also noted severe pain 
with motion of both knees.  Nevertheless, neither knee 
demonstrated limitation of flexion to a compensable degrees 
(DC 5260), while extension of the right knee was limited to 
only 15 degrees.  Thus, any functional loss due to pain has 
been fully compensated in the assigned 20 percent evaluations 
for each knee.  Accordingly, the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.49 have been considered but provide no basis 
for an evaluation in excess of 20 percent. 

Nevertheless, the Board finds that, since June 19, 2003, each 
knee disability should be assigned a separate 20 percent 
evaluation on the basis of moderate recurrent subluxation and 
lateral instability under DC 5257.  When examined in May 
2001. testing for instability of the knees was unremarkable.  
Therefore, a separate evaluation for instability is not 
warranted from the date of that examination.  When examined 
in June 2003, however, the examiner observed that the 
veteran's knees gave way three times, mostly with the right 
knee but at least once with the left.  The examiner also made 
the following observation:  "[T]he 'untrained,' loose and 
poorly-toned and weakly muscled joint with frequent episodes 
of giving way, especially without warning[,] can be, and is, 
a terribly dangerous risk in the workplace.  Even what we 
usually consider a 'sedentary office job' is a potential 
'minefield of danger' when this type of knee condition is 
introduced in the equation."  Based on these findings, the 
Board finds that the evidence supports a separate 20 percent 
evaluation for each knee disability on the basis of moderate 
recurrent subluxation and lateral instability.  See Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue). 

In reaching this decision, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for either knee disability on the basis 
of instability since June 19, 2003.  The above findings show 
no more than moderate instability of the knee joints.  The 
June 2003 examination report noted a mildly positive anterior 
drawer sign, while McMurray and Lachman testing were negative 
for both knees.  Thus, there is no basis to assign an 
evaluation in excess of 20 percent for either knee disability 
under DC 5257.  

E.  Conclusion

In conclusion, the Board finds that the preponderance of the 
evidence is against a 10 percent evaluation for either knee 
disability for the period prior to May 23, 2001.  The Board 
also finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for either knee on the 
basis of limitation of motion due to arthritis.  From June 
19, 2003, however, the Board finds that the evidence supports 
a separate 20 percent evaluation for each knee disability on 
the basis of recurrent subluxation and lateral instability. 

F.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, there is no evidence that either knee 
disability has independently caused marked interference with 
the veteran's employment or required frequent periods of 
hospitalization.  The Board has considered the June 2003 VA 
examination report, wherein a VA examiner indicated that 
"[E]ven what we usually consider a 'sedentary office job' is 
a potential 'minefield of danger' when this type of knee 
condition is introduced in the equation."  However, the 
evidence shows that the veteran is receiving Social Security 
Administration benefits for disability due to his lumbar 
spine.  In any event, the Board notes that any impairment in 
the veteran's ability to work is already contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Thus, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Service connection for sarcoidosis is denied.

Prior to May 23, 2001, an evaluation in excess of 10 percent 
for chondromalacia patella of the right knee is denied. 

From May 23, 2001, an evaluation in excess of 20 percent for 
chondromalacia patella of the right knee based on limitation 
of motion due to arthritis is denied. 

From June 19, 2003, a separate 20 percent evaluation is 
granted for chondromalacia patella of the right knee based on 
recurrent subluxation and lateral instability. 

Prior to May 23, 2001, an evaluation in excess of 10 percent 
for chondromalacia patella of the left knee is denied. 

From May 23, 2001, an evaluation in excess of 20 percent for 
chondromalacia patella of the left knee based on limitation 
of motion due to arthritis is denied.

From June 19, 2003, a separate 20 percent evaluation is 
granted for chondromalacia patella of the left knee based on 
recurrent subluxation and lateral instability.



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



